Confidential Treatment-Redacted Copy

Of

Addendum dated as of November 30, 2010 by and between the University of South
Florida Research Foundation, a nonstock, nonprofit Florida corporation, under
Chapter 617 Florida Statutes, and a direct support organization of the
University of South Florida (“University”) pursuant to section 1004.28 Florida
Statutes and New Energy Solar Corporation, a small corporation organized and
existing under the laws of the State of Florida and wholly-owned subsidiary of
New Energy Technologies, Inc.

 

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

ADDENDUM 1 TO LICENSE AGREEMENT

THIS ADDENDUM, is made and entered into this 30th day of November, 2010
(Effective Date of this Addendum), by and between the UNIVERSITY OF SOUTH
FLORIDA RESEARCH FOUNDATION, INC., a corporation not for profit under Chapter
617 Florida Statutes, and a direct support organization of the University of
South Florida pursuant to section 1004.28 Florida Statutes, having its principal
office at 3802 Spectrum Blvd, Suite 100, Tampa, Florida 33620, U.S.A . and New
Energy Solar Corporation.  Capitalized terms used herein and not otherwise
defined shall have the same meaning ascribed to them in the License  Agreement

WHEREAS, on June 21st  ,2010 a License Agreement (“License Agreement”) was
entered into by the parties relating to the utilization of Patent Rights
associated with USF Technology Referenced as 08B117-Fabrication of Organic Solar
Array for Applications in Microelectromechanical Systems and Others; and

WHEREAS, New Energy Solar Corporation wishes to license two additional
technologies from UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION; USF Reference
No.- 09B116 and 10B115, and amend the License Agreement to include the same .

NOW,THEREFORE, the parties agree as follows:

1.       the License Agreement is hereby amended by:

a.)    Deleting the text of Schedule I and replacing it with the attached new
Schedule I.

 

b.)    Deleting the text of Appendix D -Milestones and replacing it with the
attached new Appendix D- Milestones.

 

c.)    The principle office of the Licensee shall be amended as follows

 

Page 1 of 4

                             
                                                                             
/s/ JC       /s/ USFRF initials

 

 

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

Of

Addendum dated as of November 30, 2010 by and between the University of South
Florida Research Foundation, a nonstock, nonprofit Florida corporation, under
Chapter 617 Florida Statutes, and a direct support organization of the
University of South Florida (“University”) pursuant to section 1004.28 Florida
Statutes and New Energy Solar Corporation, a small corporation organized and
existing under the laws of the State of Florida and wholly-owned subsidiary of
New Energy Technologies, Inc.

 

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

i) Section 15.2

New Energy Solar Corp.,

9192 Red Branch Road, Suite 110,

Columbia, MD 21045

2.  Licensee shall pay to Licensor the sum of **** within thirty (30) days of
the Effective Date of this Addendum to reimburse any and all prior expenses
associated with preparation, filing, prosecution, issuance, maintenance,
defense, and reporting of  patents and patent applications for ****now included
within the definition of Licensed Patents under the License Agreement.   (NOTE:
the above referenced dollar amount in this section is subject to change, as all
related patent prosecution expense invoices may not have been received from the
law firm at the time of this Addendum’s negotiation and execution.)  Licensee
shall be responsible for and pay all costs and expenses incurred by Licensor 
related to the future preparation, filing, prosecution (including
interferences), issuance, maintenance, defense (including oppositions) and
reporting of the Licensed Patents in accordance with the terms of the License
Agreement.

3.  All terms not defined herein shall have the same meaning as ascribed in the
License   Agreement . The License Agreement shall remain in full force and
effect in accordance with its terms as modified herein. All terms of this
Addendum shall control over any conflicting terms in the License Agreement and
any Appendices thereto. The foregoing changes, deletions and/or additions in the
Addendum are made to and constitute an integral part of the License Agreement as
if same were set forth therein.

                       

IN WITNESS WHEREOF, the parties have set their hands and seals and duty executed
this Addendum as of the effective date listed in the preamble above.

Signature page to follow

Page 2 of 4

                             
                                                                             
/s/ JC       /s/ USFRF initials

 

 

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

Of

Addendum dated as of November 30, 2010 by and between the University of South
Florida Research Foundation, a nonstock, nonprofit Florida corporation, under
Chapter 617 Florida Statutes, and a direct support organization of the
University of South Florida (“University”) pursuant to section 1004.28 Florida
Statutes and New Energy Solar Corporation, a small corporation organized and
existing under the laws of the State of Florida and wholly-owned subsidiary of
New Energy Technologies, Inc.

 

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

UNIVERSITY OF SOUTH FLORIDA                       NEW ENERGY SOLAR CORP.

RESEARCH FOUNDATION

 

 

By:/s/ Valerie Landrio McDevitt                             By:/s/ John Conklin

 

Name:_Valerie Landrio McDevitt                                            Name:
John Conklin

Title: Assistant Vice President                                                 
Title: President/ CEO

Division of Patents & Licensing                                               
New Energy Solar Corporation

 

 

Acknowledged and Agreed to:



/s/ Rebecca Paig Inventor      University of South Florida Board of 
Trustees, a Public Body Corporate



 

 

                                                                                                                                                                                                                                   

Page 3 of 4

                             
                                                                             
/s/ JC       /s/ USFRF initials

 

 

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

Of

Addendum dated as of November 30, 2010 by and between the University of South
Florida Research Foundation, a nonstock, nonprofit Florida corporation, under
Chapter 617 Florida Statutes, and a direct support organization of the
University of South Florida (“University”) pursuant to section 1004.28 Florida
Statutes and New Energy Solar Corporation, a small corporation organized and
existing under the laws of the State of Florida and wholly-owned subsidiary of
New Energy Technologies, Inc.

 

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

 

 

 

 

 

Schedule I

****

 

 

 

Appendix D- Milestones

 

****

Page 4 of 4

                             
                                                                             
/s/ JC       /s/ USFRF initials

 

 

--------------------------------------------------------------------------------

 